l£,324-0U>
                                       CAUSE   NO.   0628183-D



OILN    RAY    NOWLIN                                       COURT    OF    CRIMINAL       APPLEAS

APPLICANT/PRO SE




VS                                                                        OF tMPs1"10^0!^

THE    STATE      OF   TEXAS

RESPONDANT                                                  CAPITOL       STATION,      AUSTIN    TEXAT



                                                                           COURT OF CRIMINAL APPEALS
                                      MOTION FOR      A    REQUEST
                                                                                   FEB 17 2015
                                      FOR' A1WRITEN .OPINION


                                                                                 AbelAcosla,Cleric
TO    THE   HONORABLE          PRESIDING JUDGE       KELLER



NOW COME SAID APPLICANT OLIN"'RAY NOWEIN/PRO SEE IN THE ABOVE

STYLED NUMBERED 0628183-D AND SUBMITS HIS.MOTION FOR A                                    REQUr

EST FOR A         WRITEN OPINION THE:'APPLICANT                   FILES    WITHOUT           AN

ATTORNEY       ON      RECORD




THE    APPLICANT          FILE   AN   MOTION'.FOR OBJECTIONS         OF    THE    LOWER    STATE

COUET       NO.     #2     REPLY      THIS COURT OF CRIMINAL APPEALS RETURN                       ,

ITS    REPLY      TO     THE   APPLICANT   DENYING         HIS    MOTION   AND    SUCCESSIVE


WRIT    WITHOUT          ANY   CONCLUSION      OF    LAW    FOR   TOKDENIED       THE   APPLI


CANT   MOTION       AND    PETITION     WITHOUT      ANY    WRITEN    OPINION,
                                                      RESPECTFULLY            SUBMITTED

                                                      OLIN      RAY    NOWLIN

                                                      TDCJ-ID         NO.    #824386
                                                      MARK      STILES       UNIT

                                                      BEAUMONT,          TEXAS      77705




                                                      OLIN      RAY    NOWLIN




                             CERTIFICATE      OF   SERVICE


THE   UNDERSIGNED     HEREBY     CERTIFIES     THAT   A    TRUE    AND      CERRECT   COPY


OF THE FOREGOING WAS MAILED:TO THE COURT CLERK                      TO PASS COPIES

TO THOSE THAT ARE. CONCERN UNDER 121;(2)              A INMATE MAKES ONLY ONE

COPY TO THE COURT          AND REQUEST THEM TO-MAKE:1 COPIES FOR HIM                   -BE

CAUSE   OF   HIM   BEING    INDIGENT   AND    NOT   ABIE   TO     MAKE      COPIES


SEN T ON THIS /%_DAY OF fi^jhrtjtfLxsy                 ,          2015
SIGN ON THIS /l.DAY OF /^V/y /Ht/j/                               2015
SIGNATURE CU^mp(

                                        (2)